            Case 1:20-cv-01034-DAD-SAB Document 3 Filed 07/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MELCHESTER PHILLIPS, JR.,                            Case No. 1:20-cv-01034-DAD-SAB

12                   Plaintiff,                           ORDER GRANTING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
13           v.
                                                          ORDER DIRECTING PAYMENT
14   MICHAEL REINHART, et al.,                            OF INMATE FILING FEE BY KINGS
                                                          COUNTY JAIL AND DIRECTING CLERK
15                   Defendants.                          OF THE COURT TO ISSUE PRISONER
                                                          NEW CASE DOCUMENTS
16
                                                          (ECF No. 1)
17

18          Plaintiff is a pre-trial detainee proceeding pro se pursuant to 42 U.S.C. §1983 and has

19 requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made
20 the showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis will

21 be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28

22 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

23 percent of the preceding month’s income credited to plaintiff’s trust account. The Kings County

24 Jail is required to send to the Clerk of the Court payments from plaintiff’s account each time the

25 amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. §

26 1915(b)(2).
27          In accordance with the above and good cause appearing therefore, IT IS HEREBY

28 ORDERED that:


                                                      1
            Case 1:20-cv-01034-DAD-SAB Document 3 Filed 07/29/20 Page 2 of 2


 1          1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 2          2. The Kings County Sheriff or his designee shall collect payments from plaintiff’s

 3 jail trust account in an amount equal to twenty per cent (20%) of the preceding month’s

 4 income credited to the detainee’s trust account and shall forward those payments to the

 5 Clerk of the Court each time the amount in the account exceeds $10.00, in accordance with

 6 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the

 7 Clerk of the Court. The payments shall be clearly identified by the name and number

 8 assigned to this action;

 9          3. The Clerk of the Court is directed to serve a copy of this order and a copy of

10 plaintiff’s in forma pauperis application on the Kings County Jail;

11          4. The Clerk of the Court is directed to serve a copy of this order on the Financial

12 Department, U.S. District Court, Eastern District of California, Sacramento Division; and

13          5.      The Clerk of the Court is directed to issue prisoner new case documents in this

14 action; and

15          6. Within sixty (60) days of the date of service of this order, plaintiff shall submit a

16 certified copy of his jail trust account statement for the six-month period immediately preceding

17 the filing of the complaint, if plaintiff has not already done so.

18
     IT IS SO ORDERED.
19
20 Dated:        July 29, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                      2
